Richard Taylor
No-    316002.   Telford
3899 State Hwy        98
New    Boston/   Tx   75570

                                         November   30,   2015


Re:     No.   04-08-00931-CR
        Robert Herrera, Sr. vs. The State of Texas
        from the 38th district Court in Medina County
        TC# 08-06-9914-CR



Dear    Clerk:

     I am trying to get copies of volumes 1 and 2 of the Reporter's
Record.   Is it possible to print these records off the Site or to
obtain them through email or a disc?   I am looking for the cheapest
means by which to obtain them.

        Thank you for your assistance in this matter

        With kindest regards,   I   am




                                                                   2:0


                                                                   •Z-ZTS'




                                                                       j-. J"